DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazmer (USPN 5556582).
 	Applicant is reminded that apparatus claims are examined for its structural limitations rather than the manner of how the apparatus is operated.  See MPEP 2114(II).  Hence, the claim limitations drawn towards how the apparatus is operated has not been given patentable weight.
 	Regarding claim 9, the only structural limitations of the apparatus are:
a mould (Kazmer: mold assembly 10) having at least one cavity (Kazmer : cavity 23) having at least one first and one second zone placed in communication with each other (Kazmer : col 5:59-col 6:34; figs 3-4; the areas underneath gates 20a/20b constitutes the zones) and to which there are associated respective first and second injectors with controlled opening and closing (Kazmer: figs 1-4; valves 25, which can be opened and closed, constitutes the injectors); and 
an electronic control configured to control a position, displacement and or speed of a valve pin of the first and second injectors during a single injection cycle (Kazmer: col 1:45-53; col 3:54-64; col 4:2-col 5:58; col 7:25-35; and fig 2). 
 	Regarding claims 12-14, these claims recite limitations drawn to how the apparatus is used.  There are no additional structural limitations.  Hence, they are taught by Kazmer as applied to claim 9 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs 5766654 and 20140306365 teach injection molding devices having multiple injectors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744